Cook, J.,
concurring in part and dissenting in part.
{¶ 51} The majority holds that “pursuant to its authority under R.C. 2151.23(A)(2), the juvenile court may determine whether a shared custody agreement between Teri and Shelly is in the best interests of the children.” In deciding this, the majority states that “the juvenile court has jurisdiction to determine the custody of the Bonfield children pursuant to R.C. 2151.23(A)(2) without reference to R.C. 3109.01.” (Emphasis added.) I cannot agree.
{¶ 52} As the majority correctly notes, R.C. 2151.23(A)(2) provides that the juvenile court has exclusive original jurisdiction under the Revised Code “to determine the custody of any child not a ward of another court of this state.” This statutory provision merely empowers a juvenile court to entertain custody determination actions; it does not, however, provide the enabling mechanism by which such actions come before the juvenile court. Instead, R.C. 2151.23(F)(1) dictates how a party invokes the juvenile court’s R.C. 2151.23(A)(2) jurisdiction:
{¶ 53} “The juvenile court shall exercise its jurisdiction in child custody matters in accordance with sections 3109.04, 3109.21 to 3109.36, and 5103.20 to 5103.28 of the Revised Code.”
{¶ 54} Thus, it is R.C. 2151.23(F)(1), not (A)(2), that targets procedures by which a party can properly invoke the juvenile court’s jurisdiction. Under the majority’s reading of the statutory scheme, anyone could file for custody of any *397child simply by filing an “R.C. 2151.23(A)(2) motion.” Yet the Revised Code generally limits the consideration of issues of custody/parenting of children to (1) circumstances of abuse, dependency, or neglect, see, generally, R.C. Chapter 2151; and (2) circumstances surrounding changes in the legal relationship of parents, such as divorce, legal separation, or annulment, R.C. 3109.04(A). By legislative choice, there must be a statutory trigger to invoke R.C. 2151.23(A)(2) jurisdiction.
Sallee Fry Waterman, for appellants.
Susan J. Becker, urging reversal for amici curiae National Association of Social Workers, American Academy of Child and Adolescent Psychiatry, American Counseling Association, American Public Health Association, and Ohio Psychological Association.
Patricia M. Longue, urging reversal for amici curiae Lambda Legal Defense and Education Fund, Inc., National Center for Lesbian Rights, and Ohio Human Rights Bar Association.
David R. Langdon; Keating, Muething & Klekamp and Joseph L. Trauth, urging affirmance for amici curiae the Honorable Thomas E. Brinkman Jr., Larry L. Flowers, Timothy J. Grendell, Jim Jordan, Linda Reidelbach, Twyla Roman, Michelle G. Schneider, and William J. Seitz III, Members of the Ohio General Assembly.
{¶ 55} Here, the appellants sought to invoke the juvenile court’s R.C. 2151.23(A) jurisdiction by way of R.C. 3109.04. Although this statute is a proper vehicle by which a party can invoke the juvenile court’s jurisdiction, the party must be a parent of a minor child from a marriage. R.C. 3109.04(A) provides that “in any proceeding pertaining to the allocation of parental rights and responsibilities for the care of a child, * * * the court shall allocate the parental rights and responsibilities for the care of the minor children of the marriage.” (Emphasis added.) The statute then goes on to provide for ways in which the court may allocate parental rights and responsibilities. In this case, the R.C. 3109.04(A) marriage requirement forecloses reaching determinations under the remaining portions of R.C. 3109.04, such as whether Shelly is a “parent” under R.C. 3109.04(G). Because the General Assembly does not permit same-sex marriages, see R.C. 3101.01, Teri and Shelly are not married, the children are not “of the marriage,” and R.C. 3109.04(A) is inapplicable. The juvenile court thus did not err in denying a grant of custody under R.C. 3109.04.
{¶ 56} Accordingly, I concur with the majority’s judgment only insofar as it affirms at least in part the judgment of the court of appeals. As to the majority’s reasoning and the remainder of the judgment, I respectfully dissent.
David R. Langdon, urging affirmance for amici curiae American Family Association of Ohio, Citizens for Community Values, Equal Rights Not Special Rights, Family First, and National Legal Foundation.